Gray, C. J.
The St. of 1871, c. 312,* was manifestly intended to make the wife alone liable to action, judgment and execution for torts committed by her in the future. This was clearly intimated in Hill v. Duncan, 110 Mass. 238, and was directly adjudged in Austin v. Cox, 118 Mass. 58. The present action having been brought against both husband and wife, for a tort committed by her since the passage of this statute, the exceptions must be
Overruled as to her, and sustained as to him.

 “ Any married woman may sue and be sued in actions of tort in the same manner as if she were sole, and her husband shall not be liable to pay the judgment against her for damages or costs in any such suit, but the same may be collected out of her property, real or personal; and all sums, recovered by her in any such suit, shall be her sole and separate property.”